Citation Nr: 0410680	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES


1.  Entitlement to service connection for a bilateral eye 
disability. 

2.  Entitlement to service connection for a respiratory condition, 
including pulmonary tuberculosis.

3.  Entitlement to service connection for nasal obstruction.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a bilateral elbow 
disability, claimed as arthritis. 

6. Entitlement to service connection for a left knee disability, 
including as secondary to service-connected left Achilles 
tendonitis. 

7.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

8.  Entitlement to an initial compensable rating for medial 
meniscal syndrome of the right knee. 

9. Entitlement to an initial compensable rating for left Achilles 
tendonitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL
Veteran and K. M. 

ATTORNEY FOR THE BOARD
John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 and 
from April 1989 to February 1998 with periods of active and 
inactive duty for training. 

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 determination of the RO in Atlanta, 
Georgia.  The veteran has since moved to the Commonwealth of 
Puerto Rico.    

In July 2003, the veteran testified during a hearing before the 
undersigned at the Board.  The transcript of the hearing is now 
part of the record.  At this hearing, the veteran withdrew several 
of the claims previously addressed by the RO and provided 
clarification regarding those issues he wished the Board to 
address.  These issues are cited above.  

The veteran also raised the claim of service connection for 
tinnitus, which is referred to the RO for appropriate action.  

In September 2003, the veteran raised the issue of a compensable 
rating for hearing loss, which is also referred to the RO for 
appropriate action. 

For reasons expressed below, the case will be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


REMAND 

After a review of the record, the Board determines that further 
evidentiary and procedural development is needed.  Specifically, a 
medical opinion is needed both as to the relationship, if any, 
between the veteran's service and the claimed disabilities, as 
well as to determine the nature and extent of his service-
connected disabilities.  Also procedural development is needed to 
ensure compliance with the due process requirements of the VCAA. 

Accordingly, these issues are REMANDED for the following action:

1.  Notify the veteran that he should provide sufficient 
information and, if necessary, authorization to enable the RO to 
obtain additional evidence, including records of the Social 
Security Administration, that are relevant to the issues on 
appeal.  Ask the veteran to provide any evidence in his possession 
that pertains to the issues. 

2.  Schedule the veteran for an eye examination to determine 
whether the veteran's current vision problems, including blurred 
vision, are the result of an injury or disease process other than 
refractive error, astigmatism, or presbyopia.  The veteran's file 
must be reviewed by the examiner.  The examiner is asked to 
comment on the eye examination conducted in November 2002 that is 
in the veteran's file [see Orange folder, U.S. Navy Outpatient 
Treatment Record, Volume IV]. 

3.  Schedule the veteran for a VA examination by a pulmonologist 
for the purpose of determining if the veteran has the following: 
(1) a respiratory condition (including pulmonary tuberculosis); 
(2) nasal obstruction; and (3) sinusitis.  The veteran's file must 
be reviewed by the examiner.  The examination should include 
pulmonary function tests.  

With respect to each diagnosed condition, the examiner should 
express an opinion as to whether, if found, it is at least as 
likely as not (i.e., there is at least a 50 percent probability) 
that such disability (a) was caused, or (b) is aggravated, by the 
veteran's service from June 1968 to June 1970 and from April 1989 
to February 1998.  If aggravation is found, the examiner should 
attempt to quantify the extent of additional impairment for the 
disability resulting from the aggravation.  

4.  Schedule the veteran for an orthopedic examination.  The 
veteran's file must be reviewed by the examiner. 

a.  Regarding the issues of service connection for disabilities of 
the left knee and the elbows, the examiner should express an 
opinion as to whether the disabilities exist and, if so, if it is 
at least as likely as not (i.e., there is at least a 50 percent 
probability) that such disability was caused by the veteran's 
service, or, in the case of the left knee, whether the left knee 
was aggravated by the service-connected left Achilles tendonitis.  
If aggravation is found, the examiner should attempt to quantify 
the extent of additional impairment from the aggravation.  

b.  Regarding the service-connected disabilities of the lumbar 
spine, right knee and left Achilles tendon, the examination must 
include range of motion, any finding of instability, including 
weakened movement, excess fatigability, and incoordination.  The 
examiner is to comment on functional loss due to pain as evidenced 
by the visible behavior of the veteran and whether the pain is 
supported by adequate pathology.  The examiner is also asked to 
express an opinion on whether pain could significantly limit 
functional ability on repeated use or during flare-ups.  If 
feasible, any such functional loss should be expressed in terms of 
additional loss of range of motion.  The examiner is also asked to 
comment on whether the veteran has peripheral neuropathy and, if 
so, electrodiagnostic testing should be conducted.  

5.  After completing the requested action, adjudicate the claims, 
in light of all pertinent evidence, including that submitted 
directly to the Board, and the applicable legal authority.  If any 
benefit sought on appeal remains denied, furnish the veteran a 
supplemental statement of the case.  Thereafter the case should be 
returned to the Board. 

The veteran may submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 
These claims must be afforded expeditious treatment by the RO.  
The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





